
	
		One Hundred Eleventh Congress of the United States of
		  America
		2d SessionBegun and held at the City of Washington on Tuesday, the fifth
		day of January, two thousand and ten
		S. 1376
		IN THE SENATE OF THE UNITED
		  STATES
		AN ACT
		To restore immunization and sibling age
		  exemptions for children adopted by United States citizens under the Hague
		  Convention on Intercountry Adoption to allow their admission into the United
		  States.
	
	
		1.Short titleThis Act may be cited as International Adoption Simplification
			 Act.
		2.Exemption from vaccination documentation
			 requirementSection
			 212(a)(1)(C)(ii) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(1)(C)(ii)) is amended by striking section 101(b)(1)(F),
			 and inserting subparagraph (F) or (G) of section
			 101(b)(1);.
		3.Sibling adoptionsSection 101(b)(1)(G) of the Immigration and
			 Nationality Act (8 U.S.C. 1101(b)(1)(G)) is amended to read as follows:
			
				(G)(i)a child, younger than 16 years of age at
				the time a petition is filed on the child’s behalf to accord a classification
				as an immediate relative under section 201(b), who has been adopted in a
				foreign state that is a party to the Convention on Protection of Children and
				Co-operation in Respect of Intercountry Adoption, done at The Hague on May 29,
				1993, or who is emigrating from such a foreign state to be adopted in the
				United States by a United States citizen and spouse jointly or by an unmarried
				United States citizen who is at least 25 years of age, Provided, That—
						(I)the Secretary of Homeland Security is
				satisfied that proper care will be furnished the child if admitted to the
				United States;
						(II)the child’s natural parents (or parent, in
				the case of a child who has one sole or surviving parent because of the death
				or disappearance of, abandonment or desertion by, the other parent), or other
				persons or institutions that retain legal custody of the child, have freely
				given their written irrevocable consent to the termination of their legal
				relationship with the child, and to the child’s emigration and adoption;
						(III)in the case of a child having two living
				natural parents, the natural parents are incapable of providing proper care for
				the child;
						(IV)the Secretary of Homeland Security is
				satisfied that the purpose of the adoption is to form a bona fide parent-child
				relationship, and the parent-child relationship of the child and the natural
				parents has been terminated (and in carrying out both obligations under this
				subclause the Secretary of Homeland Security may consider whether there is a
				petition pending to confer immigrant status on one or both of such natural
				parents); and
						(V)in the case of a child who has not been
				adopted—
							(aa)the competent authority of the foreign
				state has approved the child’s emigration to the United States for the purpose
				of adoption by the prospective adoptive parent or parents; and
							(bb)the prospective adoptive parent or parents
				has or have complied with any pre-adoption requirements of the child’s proposed
				residence; and
							(ii)except that no natural parent or prior
				adoptive parent of any such child shall thereafter, by virtue of such
				parentage, be accorded any right, privilege, or status under this chapter;
				or
					(iii)subject to the same provisos as in clauses
				(i) and (ii), a child who—
						(I)is a
				natural sibling of a child described in clause (i), subparagraph (E)(i), or
				subparagraph (F)(i);
						(II)was
				adopted abroad, or is coming to the United States for adoption, by the adoptive
				parent (or prospective adoptive parent) or parents of the sibling described in
				clause (i), subparagraph (E)(i), or subparagraph (F)(i); and
						(III)is
				otherwise described in clause (i), except that the child is younger than 18
				years of age at the time a petition is filed on his or her behalf for
				classification as an immediate relative under section
				201(b).
						.
		4.Effective date
			(a)In generalExcept as provided in subsection (b), the
			 amendments made by this Act shall take effect on the date of the enactment of
			 this Act.
			(b)ExceptionAn alien who is described in section
			 101(b)(1)(G)(iii) of the Immigration and Nationality Act, as added by section
			 3, and attained 18 years of age on or after April 1, 2008, shall be deemed to
			 meet the age requirement specified in subclause (III) of such section if a
			 petition for classification of the alien as an immediate relative under section
			 201(b) of the Immigration and Nationality Act (8 U.S.C. 1151(b)) is filed not
			 later than 2 years after the date of the enactment of this Act.
			
	
		
			
			Speaker of the House of Representatives
		
		
			
			Vice President of the United States and President of the
			 Senate
		
	
